DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S REMARKS
Examiner notes that when the examiner determines that a claim term or phrase renders the claim indefinite, the examiner should make a rejection based on indefiniteness under 35 USC 112(b) as well as a rejection in view of the prior art under 35 USC 102 or 103 that renders the prior art applicable based on the examiner’s interpretation of the claim in view of In re Packard, 751 F.3d 1307, 1312 (Fed. Cir. 2014) (MPEP § 2173.06.I.).  Claims 1-11 have been rejected under 35 USC 112(b) as being unclear.  Insofar as the claims can be understood, Claims 1-5 and 7-10 have also been rejected under 35 USC 103 using prior art.
Examiner also notes that a rejection under 35 USC 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims in view of In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962) (MPEP § 2173.06.II.).  Since Claims 6 and 11 require considerable speculation and assumptions as to the scope of the claims, a prior art rejection under 35 USC 103 has not been applied to Claims 6 and 11.  Examiner notes that if Claims 6 and 11 are amended such that considerable speculation and assumptions as to the scope of the claims is no longer required, a prior art rejection could potentially be applied to Claims 6 and 11 if applicable.

Election/Restrictions
Applicant's election with traverse of Group I: Claims 1-11 in the reply filed on June 3, 2022 is acknowledged.  The traversal is on the ground(s) that the Unity of Invention requirement asserts that the disclosed Groups do not relate to a single general inventive concept because they lack the same or corresponding special technical feature and that criteria set forth in 37 CFR 1.475 must be considered that an international or national stage application containing claims drawn to various combinations of categories including a product and a process of use of the product will be considered to have unity of invention.  Applicant contends that the Unity of Invention Restriction Requirement fails to address why the product/process relationship between the product of Group I and process of Group II fails the unity of invention rules in view of 37 CFR 1.475(b).  This is not found persuasive because Examiner maintains that the groups of inventions do not relate to a single general inventive concept under PCT Rule 13.1 dues to the same reasons enumerated in Paragraphs 7-8 of the Restriction Requirement mailed April 5, 2022.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
An action on the merits of elected Claims 1-11 is provided below.

Claim Objections
Claims 2-11 are objected to because of the following informalities:
Claims 2-11 all recite the limitation “The composition according to claim” in line 1.  It appears the claim should recite “The fruit juice composition according to claim” in order to maintain consistency with “A fruit juice composition” recited in Claim 1, line 1.
Claim 4 recites the limitation “the saccharides” in line 2.  It appears the claim should recite “the one or more saccharides” in order to maintain consistency with “one or more components of saccharides” recited in Claim 1, lines 2-3.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “A fruit juice composition reduced in content of a flavor component” in line 1.  There is no positive recitation of the fruit juice composition having a flavor component or the fruit juice composition having two or more components of nutritional function components or one or more components of saccharides.  It is unknown if any of the components are required in the claimed invention.  Additionally, it is unclear if pear juice is present in the claimed fruit juice composition or if pear juice is absent from the claimed fruit juice composition.  It is also unclear what components are required to be present in the fruit juice composition.  Furthermore, it is unknown what is meant by “two or more components of nutritional function components.”
Claim 2 recites the limitation “(except for saccharides)” in line 3.  Claim 1, lines 2-3 recites “one or more components of saccharides.”  It is unclear if saccharides are present in the fruit juice composition or if saccharides are absent from the fruit juice composition.
Claim 3 recites the limitation “and total sixteen amino acids except of asparagine, cysteine, glutamine, and tryptophan among twenty amino acids constituting proteins” in lines 3-4.  It is unclear if the fruit juice composition require sixteen total amino acids.  It is also unknown what is meant by this limitation.  It is unknown what is required to meet this claim.
Claim 6 recites the limitation “wherein any one or more of a total content of the flavor components of aldehydes, a total content of the flavor components of alcohols, a total content of the flavor components of esters, a total content of the flavor components of ketones and a total content of the flavor components of amines are reduced to 90% or less” in lines 1-5.  It is unclear what standard of comparison is being applied to the phrase “90% or less.”  It is unknown what is required to meet this claim.
Claim 10 recites the limitation “comprising ethyl acetate, butyl acetate, and 1-butanol as the flavor components wherein a total content thereof is decreased as compared with a fruit juice as a raw material” in lines 2-3.  It is unclear if the claimed components are required to be present in the fruit juice composition since Claim 1 does not positively recite any components for the fruit juice.  Additionally, it is unclear what flavor components are associated with “a fruit juice as a raw material.”
Claim 11 recites the limitation “wherein a total content of ethyl acetate, 2-methylbutanal, butyl acetate, pyridine, 2-methyl-1-butanol, p-cymene, 1-hexanol, furfural, furfuryl alcohol and 1-butanol of the flavor components is 0.70 or less in terms of a ratio of an area value thereof” in lines 2-4.  It is unclear if the 0.70 or less value corresponds to a total content of all of the claimed components or if the 0.70 or less value corresponds to individual components of any of the claimed components.  It is also unknown how the claimed compounds meet the required 0.70 or less range since there is no positive recitation of any components for the claimed fruit juice composition.  It is unknown what is required to meet this claim.
Clarification is required.
Claims 4-5 and 7-9 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2015/0366252 (cited on Restriction Requirement dated April 5, 2022).
Regarding Claim 1, Li et al. discloses a fruit juice composition (‘252, Paragraphs [0062] and [0078]) comprising two or more components of nutritional function components (citric acid, malic acid, sorbitol) (‘252, Paragraphs [0048] and [0056]) and one or more components of saccharides (fructose, glucose, and sucrose) (‘252, Paragraph [0056]).
Further regarding Claim 1, it is noted that it is unclear what is being claimed by the limitations “as compared with a pear juice as a raw material” as discussed in the rejections to 35 USC 112(b) provided above.
Regarding Claim 2, Li et al. discloses the nutritional function components being protein and amino acids (‘252, Paragraph [0085]).
Regarding Claim 3, Li et al. discloses the nutritional components being citric acid and malic acid (‘252, Paragraph [0048]) and sorbitol (‘252, Paragraph [0056]).
Regarding Claim 4, Li et al. discloses the saccharides being fructose, glucose, and sucrose (‘252, Paragraph [0056]).
Regarding Claim 5, Li et al. discloses the flavor component being flavor components of aldehydes, flavor components of alcohols, flavor components of esters, and flavor components of ketones (‘252, Paragraph [0085]).
Regarding Claim 7, Li et al. discloses the flavor components of aldehydes corresponding to acetaldehyde (phenyl acetaldehyde) (‘252, Paragraph [0085]), furfural, and benzaldehyde (‘252, Paragraph [0086]).
Regarding Claim 8, Li et al. discloses the flavor components of alcohols corresponding the furfuryl alcohol (‘252, Paragraph [0086]).
Regarding Claim 9, Li et al. discloses the flavor components of esters corresponding to ethyl acetate and ethyl butyrate (‘252, Paragraph [0086]).
Regarding Claim 10, Li et al. discloses the composition comprising ethyl acetate (‘252, Paragraph [0086]).
Further regarding Claim 10, it is noted that it is unclear what is being claimed by the limitations “wherein a total content thereof is decreased as compared with a fruit juice as a raw material” as discussed in the rejections to 35 USC 112(b) provided above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-10 of copending Application No. 16/982,372 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because insofar as the claims could be understood, art that reads on Claims 1-10 of copending ‘372 application also reads on Claims 1-11 of the instant invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-11 of copending Application No. 16/982,390 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because insofar as the claims could be understood, art that reads on Claims 1-11 of copending ‘390 application also reads on Claims 1-11 of the instant invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fraser et al. US 2017/0295833 discloses flavor and aroma profiles created by different chemical compounds formed by chemical reactions and flavor precursors wherein gas chromatography mass spectrometry is used to separate and identify different chemical compounds (‘833, Paragraph [0048]) wherein gas chromatography mass spectrometry is a method of separates and identifies flavor compounds generated after heating and evaluates for their sensory profiles (‘833, Paragraph [0086]).
Borysiak et al. US 2019/0230948 discloses using gas chromatography mass spectrometry to quantitatively determine flavor quality (‘948, Paragraph [0056]) for a fruit juice composition (‘948, Paragraph [0091]).
Hoshino et al. US 2018/0291403 discloses a method of using gas chromatography using a standard curve of an identified compound so that the concentration of the compound of can be calculated wherein the total content of the volatile components and the constituent ratio of each component is determined so that the total content of the volatile components in the composition can be measured (‘403, Paragraph [0413]).
McArdle et al. US 2002/0127312 discloses a fruit juice composition (‘312, Paragraph [0017]) wherein the total amounts of aroma compounds are represented by the total area of each peak in a GC chromatogram (‘312, Paragraph [0068]).
Yukio et al. US 6,379,735 discloses a fruit juice composition (‘735, Column 4, lines 1-22) wherein gas chromatography is used to calculate the content of flavorous components from a relative value of each peak to that of the peak of the internal standard (‘735, Column 5, lines 1-14).
Wendschuh US 2021/0147770 discloses a fruit based beverage (‘770, Paragraphs [0229]-[0230]) having a fruit aroma (‘770, Paragraph [0461]) wherein gas chromatography for a standard profile of borneol is used (‘770, Paragraph [0447]).
Murakami et al. US 2014/0220222 discloses a beverage comprising a fruit aroma and a reduced off flavor (‘222, Paragraph [0001]) wherein the values are identified by gas chromatography (‘222, Paragraph [0019]) wherein borneol is used as an internal standard substance (‘222, Paragraph [0020]).
Konda et al. US 2019/0008187 discloses fruit juice beverages comprising raw pear materials (‘187, Paragraph [0317]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792